—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated May 20, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendants were entitled to summary judgment (see, Koch v Levenson, 225 AD2d 592; Williams v Econ, 221 AD2d 429; Wright v Morozinis, 220 AD2d 496; Greifer v Schneider, 215 AD2d 354; Cummins v Rose, 185 AD2d 839). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.